Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Upon review of the record, we find that there is substantial evidence to support respondent’s determination finding petitioner guilty of extorting another inmate. Petitioner was accused of threatening another inmate that, if the other inmate did not give petitioner his food and other packages, petitioner would inform the general inmate population that the other inmate had been convicted of raping a disabled woman. Under the circumstances presented here, we see no reason to disturb the determination crediting the testimony of the accusing inmate over that of petitioner.
Cardona, P. J., Mikoll, Mercure, Casey and Weiss, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.